Citation Nr: 1212978	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  10-09 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.
 

REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from August 1948 to November 1958 and from February 1959 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the benefit sought.  

In March 2012 the Veteran testified at a hearing before the undersigned Veterans Law Judge.  At the hearing, he raised a claim of entitlement to service connection for tinnitus.  Therefore, the issue of entitlement to service connection for tinnitus has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Thus, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a March 1985 rating decision, the RO denied the Veteran's claim for service connection for bilateral hearing loss; the Veteran was notified of the decision and of his appellate rights but he did not appeal. 

2.  The evidence received since the March 1985 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss.  

3.  The Veteran has bilateral hearing loss for VA compensation purposes that is related to acoustic trauma during active service.

CONCLUSIONS OF LAW

1.  The March 1985 rating decision that denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  The evidence received since the March 1985 rating decision is new and material and the requirements to reopen the Veteran's claim for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

3.  Bilateral hearing loss was incurred as a result of military service.  38 U.S.C.A. §§ 101 (2, 21-24), 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens and grants the Veteran's claim for service connection for bilateral hearing loss, which constitutes a complete grant of the benefits sought on appeal.  Therefore, a discussion of VA's duties to notify and assist is unnecessary.

I.  Petition to Reopen Claims of Entitlement to Service Connection

In a March 1985 rating decision, the RO denied a claim for service connection for bilateral hearing loss, on the basis essentially that hearing acuity in service did not meet VA criteria for a hearing loss disability and a hearing loss was not shown to a compensable degree during the first year after service.  The evidence of record at the time consisted of the service treatment records and post-service medical records and reports including a January 1985 VA examination report.  

Because the Veteran did not submit a Notice of Disagreement to the March 1985 rating decision denying service connection, and since new and material was not received within one year of that rating action, see Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011), the determination became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2011).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Court recently clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

In December 2008, the Veteran filed an application to reopen his claim of service connection for bilateral hearing loss.  Since March 1985, evidence has been added to the claims file.  The additional evidence of record consists of VA treatment records dated through December 2008, a report of a May 2009 VA examination including audiology examination and the report of a June 2009 audiology examination at the Naval Medical Center, Portsmouth, Virginia. 

The medical records received since March 1985 reflect treatment for hearing loss.  The May 2009 VA examination report and the June 2009 Naval Medical Center report of audiology examination contain findings showing that the Veteran's hearing acuity meets VA's regulatory criteria for consideration as a bilateral hearing loss.  Both of these reports contain evidence that address a link between the Veteran's diagnosis of bilateral hearing loss and service.  In light of the newly submitted records and contentions when considered with previous evidence of record, the hypertension service connection claim must be reopened, and therefore is addressed on the merits below.  

II.  Service Connection

The Veteran claims service connection for bilateral hearing loss as being due to his exposure to loud noise and resulting acoustic trauma from service related duties working close to jet and propeller airplanes over the course of his 20-year career in the U.S. Navy.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A Veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Disorders diagnosed after discharge may still be service connected if all of the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385; see also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  

With audiological examinations, the threshold for normal hearing is from 0 decibels (dB) to 20 dB; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  However, unless a hearing loss as defined under 38 C.F.R. § 3.385 is shown, VA may not grant service connection for hearing loss.  On a whispered voice test a finding of 15/15 is considered normal.  

Service records show that the Veteran served over 20 years in the Navy between 1948 to December 1968, except for three months from November 20, 1958 to February 18, 1959.  The DD Form 214N on file shows that the Veteran's military occupational specialty was P-3 Systems "8319".

Service treatment records include a large number of examination reports beginning with the August 1948 examination report on entry to service at that time.  That report and reports of examination in October 1951, October 1957, October 1958, November 1958 and February 1959, all contain findings that hearing was 15/15 on whispered voice.  

The Veteran was seen in February 1961 for complaints that his ears seemed to be stopped up.  The Veteran reported that he noted a diminution of hearing in the previous few weeks, but he had had no sound trauma.  An audiogram at that time showed that pure tone thresholds, in decibels (after conversion of the data to the current ISO (ANSI) values), were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
-
15
LEFT
20
10
15
-
15

When seen a few days later that month, the Veteran reported that his ears then felt normal.  Thereafter during service, reports of service examinations dated between January 1964 to March 1967, contain findings from audiological evaluations in pure tone thresholds, in decibels (after conversion of the data to the current ISO (ANSI) values), as follows:

January 1964



HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
15
LEFT
5
0
0
0
15

October 1964



HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
-
20
LEFT
15
10
10
-
20


November 1964



HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
-
20
LEFT
15
10
10
-
20

April 1966



HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
-
30
LEFT
15
10
15
-
45

March 1967



HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
15
20
30
LEFT
20
15
15
20
35

Notably, the report of the Veteran's November 1968 examination for the purpose of transfer to Fleet Reserve, hearing was recorded as 15/15 on whispered voice, and  did not include pure tone threshold audiometric findings.

A private treatment record dated in July 1984 contains an impression of severe high frequency hearing loss in the left ear; and moderate high frequency hearing loss in the right ear; and contains findings from audiological evaluations during the period from October 1971 to July 1984, showing the following pure tone thresholds:

October 1971



HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
20
35
LEFT
10
10
15
20
45

August 1978



HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
25
50
LEFT
10
15
15
20
55

June 1981



HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
45
60
LEFT
15
25
20
30
60

January 1983



HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
45
60
LEFT
10
20
25
35
70

July 1984



HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
45
60
LEFT
10
20
25
35
70

A January 1985 VA examination shows that the Veteran reported having had ten years of noise exposure from jet aircraft in service, and post service ten years of noise exposure associated with working with rivets.  The report contains findings from audiological evaluation, showing that pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
20
55
65
LEFT
5
15
20
35
70

Speech audiometry revealed speech recognition ability of 88 percent in each ear.   The report contains a diagnosis of bilateral sensorineural hearing loss.

The report of a May 2009 VA examination shows that the Veteran reported having a hearing loss condition since 1968.  He reported that during service he noticed a gradual decline in his hearing.  He reported being exposed to significant chronic noise over his career in service.  He reported that he worked in service as a jet mechanic, flight engineer, and that he fired weapons with his right hand.  He reported that he did not require a hearing conservation program in service.  After service he worked as a jet engine mechanic for 15 years with hearing protection and entered a hearing conservation program.

The May 2009 VA examination report contains findings from audiological evaluation, showing that pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
50
70
75
LEFT
25
35
40
70
85

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and 92 percent in the left ear.   The report contains diagnoses of bilateral sensorineural hearing loss bilaterally.  The examiner opined that it was at least as likely as not that part of the hearing loss was due to service as evidenced by his military records; and that any additional hearing loss that he developed since discharge could not be associated with his military service.

The report of a June 2009 private auditory evaluation contains audiological findings in graphic form.  These findings clearly reflect a bilateral hearing loss as defined under 38 C.F.R. § 3.385.  The examiner noted that the Veteran had longstanding bilateral sensorineural hearing loss.

During his March 2012 Video Conference Board hearing, the Veteran testified that during service he worked 20 years on aircraft as an aircraft engine mechanic and flight engineer on a daily basis.  He testified that this resulted in exposure to loud noise and his bilateral hearing loss, which he had had since service.

On review, the record shows that the pure tone thresholds associated with the Veteran's bilateral hearing loss meet the requirements to be considered to be a bilateral hearing loss disability under 38 C.F.R. § 3.385 for VA compensation purposes.  The record confirms the Veteran's service specialty working with aircraft as reflected in his military occupational specialty.  The Veteran has competently attested on a consistent basis that he has had a problem with his hearing since in-service acoustic trauma due to loud noise exposure from jet and other aircraft noise over his twenty year career in service.  Given the nature of the Veteran's twenty-year service in the U.S. Navy involving his role as an aircraft engine mechanic and flight engineer, it is essentially certain that he was exposed to significant military-related noise from jet and other aircraft engines over an extended period.  The Board finds the Veteran's account of noise exposure levels during and since service to be consistent with the nature of the role he played during service.  The Board therefore finds his account to be completely credible.

The May 2009 VA examiner provided an opinion as to nexus which is supportive of the Veteran's claim.  Further, the Veteran has provided competent testimony of a continuity of hearing loss since during service.  The Board finds the Veteran's testimony on this to be totally credible given the audiology findings both during service and soon after, showing some extent of hearing loss during service.  

Indeed, the audiology findings in service show that the Veteran's hearing acuity worsened in both ears during the final four years of service, and that the left ear met the criteria of the definition for hearing loss disability under 38 C.F.R. § 3.385 in service at the April 1966 service examination.  Although the right ear hearing did not meet that criteria during service, the Veteran is not required to show that he met the criteria of 38 C.F.R. § 3.385 at separation if he has a hearing loss that is otherwise shown to have begun in service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).   

The Board finds the Veteran to be competent to report inservice hearing loss symptoms and increasing hearing loss he perceived over the years since during service.  Such bilateral hearing loss was confirmed in private audiology examination of August 1978, showing findings of a bilateral hearing loss disability for VA compensation purposes under criteria of 38 C.F.R. § 3.385.  The Board finds the Veteran's report of hearing loss symptoms in service and since to also be credible given the internal consistency with the other facts of the case as discussed above.

Given the facts above of significant noise exposure in service and the continuity of symptoms perceived since service, as well as the May 2009 VA examination opinion linking the present bilateral hearing loss to loud noise exposure in service, the Board finds that the evidence is in equipoise as to whether it is at least as likely as not that the Veteran's present bilateral hearing loss is etiologically related to noise exposure and resulting acoustic trauma experienced in service.  The Board finds that the totality of the evidence is persuasive and probative of the issue on appeal.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for bilateral hearing loss.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


